MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00269-CV

                         ADOLFO R. MARTINEZ, Appellant

                                           V.
    NOEL P. BENAVIDES, PABLO A. MARTINEZ, INC., DR. JAVIER TADEO
    RAMIREZ, JUDITH CHRISTINA R. BARRERA, INDIVIDUALLY AND AS
EXECUTRIX OF THE ESTATE OF EVANGELINA H. RAMIREZ, MARIA CECILIA
  R. BENAVIDES, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF
EVANGELINA H. RAMIREZ, CLAUDIA RAMIREZ MATHERS, AND LETICIA R.
                          REYES, Appellees

    Appeal from the 229th District Court of Starr County. (Tr. Ct. No. DC-03-350).


TO THE 229TH DISTRICT COURT OF STARR COUNTY, GREETINGS:

      Before this Court, on the 31st day of March 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on December 9, 2013. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that there was error in
             the portion of the trial court’s judgment that dismissed
             appellant’s claims with prejudice. Accordingly, the Court
             modifies the referenced portion of the trial court’s judgment
             to strike the words “with prejudice,” and remands the case to
             the trial court for an oral hearing on the motion to reinstate.
                      The Court orders that the appellant, Adolfo R.
              Martinez, pay one half of the appellate costs. The Court
              orders that the appellees, Noel P. Benavides, Pablo A.
              Martinez, Inc., Dr. Javier Tadeo Ramirez, Judith Christina R.
              Barrera, Individually and as Executrix of the Estate of
              Evangelina H. Ramirez, Maria Cecilia R. Benavides,
              Individually and as Executrix of the Estate of Evangelina H.
              Ramirez, Claudia Ramirez Mathers, and Leticia R. Reyes,
              jointly and severally, pay one half of the appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered March 31, 2015.

              Panel consists of Justices Jennings, Higley, and Huddle.
              Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 12, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT